DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection/s to the Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The title of the invention, “LIGHT SOURCE DEVICE AND OPTICAL ENGINE,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, and 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. US 11029591 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim 11 contain all claimed limitations found in claims 1, 4, and 5.
1. An optical engine, comprising: at least one light source device configured to emit a plurality of laser beams, each of the laser beams having an elliptical beam shape having a minor axis and a major axis; a converging lens configured such that the laser beams are incident thereto; an array toroidal lens configured such that the laser beams passed through the converging lens are incident thereto and including a plurality of toroidal lens regions, each of the toroidal lens regions has a first curvature in a plane that contains a propagation direction of the laser beam and the minor axis and a second curvature in a plane that contains the propagation direction and the major axis, the first curvature being greater than the second curvature; and an integrator configured such that the laser beams passed through the array toroidal lens are incident thereto.
11. The optical engine of claim 9, wherein the optics include an array toroidal lens disposed between the lens and the integrator; the laser beam configured to be incident on the array toroidal lens is configured to have an elliptical beam shape having a minor axis and a major axis; and wherein the array toroidal lens comprises a plurality of toroidal lens regions in each of which a curvature in a plane that contains a propagation direction of the laser beam and the minor axis is greater than a curvature in a plane that contains the propagation direction and the major axis.
4. The optical engine of claim 1, further comprising: a spatial light modulator configured to be irradiated with the laser beam having passed through the integrator; and projection optics configured to project the laser beam having been modulated by the spatial light modulator.
9. The optical engine of claim 8, wherein the optics include: a lens to focus the laser beam going out from the at least one light source device; and an integrator through which the laser beam having been focused by the lens is passed.
5. The optical engine of claim 1, wherein the light source device includes: at least one first laser diode configured to emit a first laser beam; and at least one second laser diode configured to emit a second laser beam having a wavelength which is longer than a wavelength of the first laser beam.
8. An optical engine, comprising: at least one light source device according to claim 1; optics configured such that a laser beam emitted from the at least one light source device is incident thereto; a spatial light modulator configured to be irradiated with the laser beam having passed through the optics; and projection optics configured to project the laser beam having been modulated by the spatial light modulator.

1. A light source device, comprising: a plurality of laser modules including a first laser module and a second laser module, each laser module including at least one first laser diode configured to emit a first laser beam and at least one second laser diode configured to emit a second laser beam, said second laser beam having a wavelength which is longer than a wavelength of the first laser beam; and a beam combiner including a first dichroic mirror region configured to transmit the first laser beam going out from the first laser module, and to reflect the second laser beam going out from the second laser module, and a second dichroic mirror region configured to transmit the second laser beam going out from the first laser module, and to reflect the first laser beam going out from the second laser module, wherein the first laser module is disposed at a position for obliquely irradiating a rear side of the beam combiner with the first laser beam and the second laser beam going out from the first laser module; and wherein the second laser module is disposed at a position for obliquely irradiating a front side of the beam combiner with the first laser beam and the second laser beam going out from the second laser module.







Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-11 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Itoh (US 20100231862 A1).
Regarding claim 1, Itoh teaches an optical engine (Fig. 1-13), comprising: at least one light source device (1, 13, 13a-13g) configured to emit a plurality of laser beams, each of the laser beams having an elliptical beam shape having a minor axis and a major axis (abstract); a converging lens (2, 9, 11, 12) configured such that the laser beams are incident thereto; an array toroidal lens (3) configured such that the laser beams passed through the converging lens (9) are incident thereto and including a plurality of toroidal lens regions, each of the toroidal lens regions has a first curvature in a plane that contains a propagation direction of the laser beam and the minor axis and a second curvature in a plane that contains the propagation direction and the major axis (cylindrical lens has a large radius which practically has almost 0 curvature), the first curvature being greater than the second curvature; and an integrator (4) configured such that the laser beams passed through the array toroidal lens (3) are incident thereto.
Regarding claim 2, Itoh further teaches a number of toroidal lens region is three or more (Fig. 11).
Regarding claim 3, Itoh further teaches the integrator (4) comprises a rod integrator (4) or a light tunnel.
Regarding claim 4, Itoh further teaches a spatial light modulator (7) configured to be irradiated with the laser beam having passed through the integrator (4); and projection optics (8) configured to project the laser beam having been modulated by the spatial light modulator.
Regarding claim 5, Itoh further teaches the light source device (1, 13, 13a-13g) includes: at least one first laser diode configured to emit a first laser beam; and at least one second laser diode configured to emit a second laser beam having a wavelength which is longer than a wavelength of the first laser beam ([0067], [0068], [0090]-[0100]).
Regarding claim 7, Itoh further teaches the light source device (1, 13, 13a-13g) includes a plurality of collimating lenses including at least one first collimating lens configured to be passed through by the first laser beam and at least one second collimating lens configured to be passed through by the second laser beam ([0087]-[0088]).
Regarding claim 8, Itoh inherently teaches the light source device (1, 13, 13a-13g) includes wiring for connecting the first laser diode and the second laser diode respectively to a plurality of terminals that are electrically independent of each other ([0067], [0068], [0090]-[0100]).
Regarding claim 9, Itoh further teaches a plurality of the first laser diodes which are arranged in at least one row; and a plurality of the second laser diodes which are arranged in at least one row (Fig. 9; [0070]).
Regarding claim 10, Itoh further teaches the light source device (1, 13, 13a-13g) includes at least one third laser diode configured to emit a third laser beam having a wavelength which is between the wavelength of the first laser beam and the wavelength of the second laser beam ([0067], [0068], [0090]-[0100]).
Regarding claim 11, Itoh further teaches the first laser beam comprises a blue laser beam; the second laser beam comprises a red laser beam; and the third laser beam comprises a green laser beam ([0067], [0068], [0090]-[0100]).

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Murai (US 20170353003 A1).
Regarding claim 6, Itoh does not explicitly teach the light source device includes a hermetic package housing the first laser diode and the second laser diode.
Murai teaches a hermetic package housing the first laser diode and the second laser diode ([0030]-[0044]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Itoh with Murai; because it provides improved cooling efficiency ([0016]-[0017]).  

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents US 20190129289 A1, US 20170210006 A1, US 20180272538 A1, US 20160091784 A1, US 20130088471 A1, US 20140028985 A1, US 20100271599 A1, US 20100271598 A1, US 20080278693 A1, US 20060238720 A1, and US 7646518 B2 disclose illumination system having a light modifier in front of the light integrator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882